CHAMBERS, Circuit Judge
(concurring) :
As a result of today’s decision, the Secretary may no longer approve federal funding for any proposed federal aid highway project bypassing or going through a town or city unless the state has held a public hearing in compliance with 23 U.S.C. § 128(a), as amended. I concur in this result.
Section 128(a) itself requires the state to do nothing more than provide a structured forum for the public discussion of the possible social, environmental and economic impacts of a proposed highway location or design. On the other hand, the Secretary’s regulations promulgated under § 128(a), in which we are now obliged to acquiesce, require the state to use that forum as a means of fully acquainting the public with such possible consequences.
Today’s decision prescribes two sets of criteria for determining whether the state has met this requirement. First, the state must have furnished all information relevant to the considerations listed in 23 C.F.R. § 790.3(c)(1) through (c)(7). Because that list was not intended to be exclusive, we have decided that the state must also furnish any relevant information relating to those considerations normally contained in an Environmental Impact Statement, if those considerations are necessary to give the public a full acquaintance with the social, environmental and economic impacts of the proposal.
Anyone challenging the sufficiency of the information provided by the state has the burden of establishing that the information omitted was relevant to one of the prescribed considerations and that the information could reasonably have been expected to have had an impact on the decision making process. With this in mind, the district court is left to the task of determining whether the state complied with § 128(a), as amended.